In a coram nobis proceeding, defendant appeals from two orders of the County Court, Queens County, dated April 18, 1962, which respectively denied, without a hearing, his application to vacate (1) a judgment of said court, rendered June 24, 1960 on his plea of guilty, convicting him of attempted rape in the first degree and assault in the second degree, and (2) a judgment of said court rendered June 24, 1960 on his plea of guilty, convicting him of robbery in the second degree. Sentence was suspended on the conviction for attempted rape, and defendant was sentenced to consecutive terms of 2% to 5 years on the conviction for assault in the second degree, and 7% to 15 years on the conviction for robbery in the second degree. Orders affirmed. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, J J., concur.